UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2281


GREGORY BLAKE HALEY,

                     Plaintiff - Appellant,

              v.

TOWN OF WAKE FOREST; ERIC KERAVUORI; MITZI FRANKLIN;
VIRGINIA JONES; MARK WILLIAMS; ROE O’DONNELL,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-cv-00347-FL)


Submitted: July 26, 2019                                          Decided: August 16, 2019


Before HARRIS and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William P. Barrett, Joshua M. Krasner, BARRETT LAW OFFICES, PLLC, Raleigh, North
Carolina, for Appellant. Katie W. Hartzog, Michael B. Cohen, CRANFILL SUMNER &
HARTZOG LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gregory Blake Haley appeals the district court’s order granting summary judgment

to the Defendants and denying his motion for partial summary judgment in his action

alleging claims under the Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601-2654

(2012). We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. See Haley v. Town of Wake Forest, No. 5:16-

cv-00347-FL (E.D.N.C. Sept. 28, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2